Citation Nr: 1438675	
Decision Date: 08/29/14    Archive Date: 09/03/14

DOCKET NO.  10-37 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for triangular fibrocartilage complex (TFCC) tear of the right (major) wrist with cyst.  


REPRESENTATION

Veteran represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Barbier, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1989 to September 2009.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) (hereinafter Agency of Original Jurisdiction (AOJ)) in Salt Lake City, Utah, as part of the Benefits Delivery at Discharge (BDD) program.  The purpose of the BDD program is to help ensure a smooth transition from military to civilian status by allowing service members to file pre-discharge claims for disability compensation with VA.  In order to facilitate the quick processing of claims under the BDD program, the Virtual VA paperless claims processing system is utilized.  Instead of paper, a highly secured electronic repository is used to store and review every document involved in the claims process.  The use of this system allows VA to leverage information technology in order to more quickly and accurately decide a Veteran's claim for benefits.  

Additionally, the Veteran also has a Veteran Benefits Management System (VBMS) electronic file.  Because the current appeal was processed as part of the Virtual VA system and VBMS, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  

In March 2011, the Veteran testified during a Board hearing before the undersigned Acting Veterans Law Judge at a Travel Board hearing; a transcript of that hearing is of record.  This matter was previously before the Board in August 2011 at which time it was remanded to the RO via the Appeals Management Center (AMC), in Washington, DC (a component of the AOJ), for further development.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives, as discussed below.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  

In the August 2011 Remand, the Board recharacterized the issue on appeal as entitlement to an initial compensable rating for a right wrist disability in light of insufficient medical evidence.  Following that remand, a February 2012 VA examination was conducted, which provided a diagnosis for the Veteran's disability.  Additionally, the AOJ granted a 10 percent disability rating for the right wrist disability in April 2012.  In light of these changes, the Board has recharacterized the issue on appeal as reflected on the title page.  

The Board further notes that additional evidence was added to the record since the most recent April 2012 supplemental statement of the case (SSOC).  However, this evidence is duplicative of evidence previously of record or is not relevant to the issue herein on appeal.  See 38 C.F.R. § 19.37(b).  

In January 2014, the Veteran filed a claim of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) which he specifically attributed to disabilities other than his right wrist.  As this issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over it, and it is therefore referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).


FINDINGS OF FACT

1.  The Veteran is right-handed.  

2.  The Veteran's cartilage tear of the right wrist with cyst has been manifested by dorsiflexion to 50 degrees and palmer flexion to 30 degrees with no evidence of nerve involvement.  



CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for cartilage tear of the right wrist with cyst are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2 4.3, 4.7, 4.10, 4.71a, Diagnostic Code (DC) 5215 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

As relevant to the Veteran's underlying service connection claim, an April 2009 letter, sent prior to the October 2009 rating decision granting service connection for the Veteran's right wrist disability, advised the Veteran of the evidence and information necessary to substantiate his service connection claim as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Thereafter, the October 2009 rating decision granted service connection for a right wrist disability and assigned an initial noncompensable rating, effective October 1, 2009.  The Veteran subsequently appealed with respect to the propriety of the initially assigned rating for such disability from the original grant of service connection.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess, 19 Vet. App. at 490.  In this case, the Veteran's claim for service connection for a right wrist disability was granted and an initial rating assigned in the October 2009 rating decision on appeal.  Therefore, the Veteran has appealed with respect to the initially assigned rating, and no additional 38 U.S.C.A. § 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

VA also has a duty to assist the claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of service and other relevant records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In the instant case, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In this regard, the Veteran's service treatment records as well as post-service VA treatment records have been obtained and considered.  In December 2011, VA requested that the Veteran provide information and authorization regarding any outstanding treatment records.  A second request for such information was sent in January 2012.  That same month, the Veteran responded and indicated he had no further treatment record information to provide.  Thus, the duty to assist has been satisfied in this regard, as the Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

The Veteran was also afforded two VA examinations, in May 2009 and February 2012, in conjunction with the claim on appeal.  Neither the Veteran nor his representative has alleged that these examinations are inadequate for rating purposes.  Moreover, the Board finds that the examinations are adequate for rating purposes as they include interviews with the Veteran, reviews of the record, and full physical examinations, addressing the relevant rating criteria.  Therefore, the Board finds that the examination reports of record are adequate to adjudicate the Veteran's initial rating claim and no further examination is necessary.  

Additionally, in March 2011, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned Acting Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, at the March 2011 hearing, the undersigned noted the issue on appeal.  Additionally, testimony regarding the nature and severity of the Veteran's right wrist disability was solicited, to include the type and frequency of symptoms he experiences as a result of such disability.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, subsequently, as a result of the Veteran's testimony, the Board determined that further evidentiary development in the form of allowing the Veteran the opportunity to identify and submit any outstanding treatment records and obtaining a VA examination and opinion was necessary to investigate his report of symptomatology which had not been previously addressed.  

The Board sought further development in August 2011.  With respect to the issue decided herein, the Board instructed the AOJ to request any additional information concerning medical treatment from the Veteran.  Thereafter, the AOJ was directed to arrange for the Veteran to undergo a VA examination to determine the nature and severity of the Veteran's service-connected right wrist disability and whether he manifested any symptoms associated with carpal tunnel syndrome and/or his right wrist cyst and in-service TFCC debridement arthroscopy.  A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall, supra.  

As noted above, in December 2011 and January 2012, the AOJ sent letters to the Veteran requesting information concerning medical treatment, to which the Veteran responded in January 2012 that he had no further information.  The Veteran was also afforded a VA examination in February 2012.  The Board notes that the February 2012 VA examiner provided an opinion that is adequate for rating purposes.  Accordingly, the Board finds that the AOJ has substantially complied with the Board's remand directives.  See Dyment, supra; see also D'Aries v. Peake, 22 Vet. App. 97, 105-06 (2008) (finding that substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required).  

In summary, no further notice or assistance to the Veteran is required for a fair adjudication of his claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

II.  Initial Rating

The Veteran seeks an initial disability rating in excess of 10 percent for his service-connected right wrist disability.  The Board notes that the Veteran was initially service-connected for right wrist cyst status post arthroscopy and assigned a noncompensable rating.  In April 2012, the RO granted an initial rating of 10 percent for right wrist cyst status post arthroscopy effective to the date of claim under DC "7819-5215."  

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  In general, it is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  The Board may consider whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

In Butts v. Brown, 5 Vet. App. 532(1993), the Court held that the selection of the proper diagnostic code is not a question of law subject to the de novo standard of review.  Accordingly, the Court held in Butts that as VA and the Board possess specialized expertise in determining, the application of a particular diagnostic code to a particular condition, their determination is due greater deference.  Indeed, the Court has held that, although the reason for the change must be explained, the VA and the Board may change the diagnostic codes under which a disability is evaluated.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  

The criteria of DC 7819 provide evaluations for benign skin neoplasms - here a cyst.  The rater is instructed to evaluate such disability under disfigurement of the head, face or neck (DC 7800), scars (DC 7801-05), or dermatitis (DC 7806), depending on the predominant disability.  Here, the only reasonable predominant aspect of disability is functional impairment which, under DC 7805, warrants rating under an appropriate diagnostic code for functional impairment of the part affected.

In this case, as discussed below, the Veteran does not have a diagnosis of carpal tunnel syndrome related to his right wrist.  The evidence of record instead indicates that the Veteran underwent surgery for a ligament tear of the right wrist in service and has developed residuals therefrom, including a cyst.  He reports functional impairment of use of his wrist, hand and fingers.  Thus, the Board finds that the disability at hand is more appropriately rated under the criteria for "THE WRIST." 

DCs 5214 and 5215 address limitation of motion of the wrist.  38 C.F.R. § 4.71a.  Under DC 5214, a 30 percent disability evaluation is warranted when there is favorable ankylosis in 20 to 30 degrees dorsiflexion in the major wrist.  A higher 40 percent disability evaluation is contemplated for ankylosis of the major wrist in any other position, except favorable.  A 50 percent rating is assigned for ankylosis of the major wrist when ankylosis is unfavorable, in any degree of palmar flexion, or with ulnar or radial deviation.  

Under DC 5215, a maximum 10 percent rating is assigned when there is limitation of motion of the wrist with dorsiflexion less than 15 degrees or with palmar flexion limited in line with the forearm.  38 C.F.R. § 4.71a, DC 5215.  Normal range of motion for the wrist is 70 degrees of dorsiflexion (extension); 80 degrees of palmar flexion; 45 degrees of ulnar deviation; and 20 degrees of radial deviation.  See 38 C.F.R. § 4.71a, Plate I.  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in function loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance.  Id. at 38 (quoting 38 C.F.R. § 4.40).  

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.  

The intent of the Rating Schedule is to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  In Burton v. Shinseki, 25 Vet. App. 1 (2011), the Court found that, when 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.  In the present case, the Veteran is currently rated at 10 percent, the minimum compensable rating for his right wrist.  Thus, 38 C.F.R. § 4.59 does not apply.

Service treatment records contain a March 2009 report of medical history upon the Veteran's retirement from service in which he notes pain in his wrists.  A May 2009 VA examination noted the Veteran's reports of being diagnosed with carpal tunnel syndrome.  He noted that this condition occurred after many years of doing push-ups and stressful activities with his hands.  He reported pain in the right wrist five times a week, lasting four or five days.  He reported stiffness but denied weakness, swelling, heat, redness, giving way, lack of endurance, locking, fatigability and dislocation.  He noted no functional impairment due to this condition.  A physical examination noted tenderness and a volar cyst on the right wrist with no signs of edema, effusion, weakness, redness, heat, guarding of movement or subluxation.  Range of motion testing revealed dorsiflexion to 70 degrees, palmar flexion to 80 degrees, radial deviation to 20 degrees, and ulnar deviation to 45 degrees.  The VA examiner noted that joint function was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  X-ray findings were within normal limits.  The VA examiner diagnosed a right wrist cyst.  

VA treatment records dated December 2009 documented the Veteran's complaint of pain with a small amount of use.  Increased right wrist pain between the distal radius and ulna was noted.  The Veteran denied paresthesias and weakness.  An examination revealed a mild Finklestein test and no pain or crepitus.  No radicular symptoms or parethesias into any fingers were noted.  An x-ray was noted to be normal.  Assessment included tenosynovitis of the right wrist, and a cock-up splint was ordered.  

The Veteran testified at the March 2011 Board hearing that he had continued numbness and tingling in his right hand related to his in-service surgery on the right wrist.  He specifically noted numbness and tingling in his right pinky and ring fingers as well as part of his hand.  He reported limitation of motion and diminished grip, which caused him to drop things.  He noted he was unable to bend his fingers all the way down.  He reported a couple of days when he would wake up with his right hand completely numb.  

A February 2012 VA examination noted a diagnosis of TFCC cartilage tear of the right wrist with cyst.  The Veteran reported that his wrist hurt daily with constant throbbing pain.  He noted pain worsened when attempting physical activity such as pushing off to stand from a seated position or use of any forceful tools such as hammers, pliers or screwdrivers.  Range of motion testing revealed palmar flexion to 30 degrees with pain at 25 degrees and dorsiflexion to 50 degrees with pain at 40 degrees.  The Veteran was able to perform repetitive use testing.  After three repetitions, palmar flexion was to 40 degrees and dorsiflexion was to 35 degrees.  The examiner noted localized tenderness and pain on palpation of joint and soft tissue of the right wrist.  Muscle strength testing revealed normal flexion and 4/5 extension on the right.  The examiner found no ankylosis of the wrist joint.  The examiner noted pain with movement or forceful use as residual of the Veteran's previous arthroscopy and debridement of the right wrist.  The examiner noted that imaging studies revealed degenerative arthritis of the right wrist.  He reported needing his left hand to open the refrigerator because it is painful to grip and pull with his right.  

The VA examiner noted that the Veteran's symptoms continued from his in-service injury which did not resolve.  He noted that they were localized to the TFCC tear site and not associated with a specific nerve.  The examiner reported that the Veteran did not have nerve symptoms in the distribution of the median nerve for carpal tunnel syndrome and did not have carpal tunnel syndrome based on the examination.  

Here, the Veteran's right wrist disability has been manifested by painful motion with limitation of motion as demonstrated on VA examinations.  Notably, the Veteran's actual motion loss falls well short of the criteria for a compensable rating under DC 5215.  The Veteran's cartilage tear of the right wrist with cyst has been manifested by, at worst, dorsiflexion to 50 degrees with pain at 40 degrees and palmer flexion to 30 degrees with pain at 20 degrees.  This falls well short of the criteria for dorsiflexion less than 15 degrees or palmar flexion limited in line with the forearm.

However, the Veteran does report functional impairments which include pain and reduced grip on use with numbness and tingling sensation of the fingers and hand.  These factors, when taken all together, justify the currently assigned 10 percent rating which represents the maximum available rating for limitation of motion under DC 5215.  In the opinion of the Board, DC 5215 is the most appropriate diagnostic code applicable to the facts of this case.  A higher rating based upon consideration of functional impairment under 38 C.F.R. § 4.40 and 4.45 is not for consideration as the maximum schedular rating for motion loss has been assigned.  Spencer v. West, 13 Vet. App. 376, 382 (2000).

The only available schedular basis for a rating greater than 10 percent requires ankylosis.  38 C.F.R. § 4.71a, DC 5214.  Here, the February 2012 VA examiner specifically noted the Veteran did not demonstrate ankylosis of the right wrist on examination.  Additionally, the Veteran himself has not alleged ankylosis.  To the extent that his allegations can be construed as alleging ankylosis, the Board places greater probative weight on the clinical findings of the VA examiner who have greater expertise and training than the Veteran in evaluating orthopedic disorders.  

The Board also finds that the criteria of DC 8515 are not applicable as the medical evidence of record does not demonstrate that the Veteran ever had paralysis of the median nerve or carpal tunnel.  The only evidence of record indicating a diagnosis of carpal tunnel or a disability related to the nerves of the right wrist is the Veteran's statements.  In this regard, the Board notes that the Veteran is certainly competent to report his own symptoms or matters within his personal knowledge, to include a diagnosis provided by a physician.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  However, he does not have the appropriate training and expertise himself to provide a diagnosis of carpal tunnel or establish nerve damage, as such matters are within the province of trained professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  

Here, the record does not reflect the basis underlying the Veteran's knowledge of being diagnosed with carpal tunnel syndrome.  His reports of numbness and tingling symptoms in the fingers and hand are credible and may be the type of symptomatology to help support a diagnosis of carpal tunnel syndrome in combination with other clinical findings.  However, the Veteran's recollection of being diagnosed with carpal tunnel syndrome has reduced probative value as the Board cannot determine the basis by any examiner for diagnosing such condition.   

On the other hand, the Veteran's description of symptomatology has been evaluated by a February 2012 VA examiner who possesses greater training and expertise than the Veteran in diagnosing a nerve impairment disorder, and this examiner found that the Veteran's symptoms were localized to the TFCC site and was not associated with any specific nerve dermatome.  Overall, the Board places greater probative value to the opinion of the February 2012 VA examiner as to the etiology of the Veteran's numbness and tingling sensations as the Board can discern from the record the basis for the VA physician's opinion.

Thus, the evidence of record does not support a disability rating under DC 8515, as the most probative evidence is against a finding of median nerve paralysis.  Therefore, the Board finds that the Veteran is not entitled to a separate disability rating for his right wrist disability under any other diagnostic code. 

The Board notes that VA treatment records dated December 2009 noted a small, healed scar on the dorsal aspect of the right wrist with pain on deep palpation.  It is unclear from the VA records whether the pain on deep palpation refers to the Veteran's right wrist or specifically the area of the scar.  The February 2012 VA examiner noted the presence of a scar associated with the Veteran's right wrist.  However, the examiner noted it was not painful, unstable or totaled an area greater than 39 square centimeters.  The Board finds that the preponderance of the evidence does not warrant a separate compensable rating for the Veteran's right wrist scar, as such is superficial, linear, and not painful.  38 C.F.R. § 4.118.  

The Board has considered whether staged ratings are appropriate for the Veteran's service-connected right wrist disability.  See Fenderson, supra.  However, the Board finds that his symptomatology has been stable throughout the appeal period; therefore, assigning staged ratings for such disability are not warranted.  

In assessing the severity of the right wrist disability under consideration, the Board has considered the Veteran's assertions regarding his symptoms, which he is certainly competent to provide.  See, e.g. Layno v. Brown, 6 Vet. App. 465, 470 (1994) and Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  However, the criteria needed to support higher ratings require medical findings that are within the province of trained medical professionals.  See Jones, supra.  As such, the lay assertions are not considered more persuasive than the objective medical findings which, as indicated above, do not support assignment of any higher ratings pursuant to the applicable criteria pertinent to this appeal.  

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 38 C.F.R. § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board finds that referral for consideration of the assignment of an extraschedular rating is not warranted.  In this case, the Board finds that the applicable schedular criteria are adequate to rate the disability under consideration at all points pertinent to this appeal.  The rating schedule as well as 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 fully contemplate the Veteran's described symptomatology to include pain and limitation of motion.  Furthermore, the rating schedule provides provide for ratings higher than that assigned based on more significant functional impairment under various Diagnostic Codes, which have been considered.  

The Board observes that the Veteran's reported symptomatology of numbness and tingling sensation in his fingers and hand.  The VA examiner described this symptomatology as pain localized to his TFCC site absent any neurologic deficits.  As indicated above, the Veteran does not meet the specifically meet the criteria for a 10 percent rating under DC 5215 but this rating can be justified by consideration of his report of functional impairment of use of the wrist with numbness and tingling sensation in his fingers and hand.  

To the extent it can be argued his symptomatology is not captured with the 10 percent rating under DC 5215, the Board finds no evidence that the right wrist disability has caused frequent periods of hospitalization.  With respect to workplace interference, in January 2012, the Veteran described the workplace impact as having right wrist pain with opening a refrigerator.  He has testified to dropping things.  However, the credible lay and medical evidence does not suggest "marked interference with employment" due to the right wrist symptomatology.

Further, the Board notes that, pursuant to Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional wrist impairment that has not been attributed to a specific service-connected disability.  Notably, his subjective symptoms involving his fingers and hand have been considered as part of his service-connected disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

Finally, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for TDIU is part of a rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  In the present case, the Veteran has filed a separate claim for TDIU based on all disabilities of the back, feet, headaches and mential impairment - and not specifically the right wrist - which has been referred to the AOJ for appropriate action and need not be addressed herein.  

In summary, the Board finds that the preponderance of the evidence is against the grant of a disability rating greater than 10 percent for the Veteran's right wrist disability.  There is no reasonable doubt as to a material fact to be resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b).  The claim, therefore, must be denied.  


ORDER

Entitlement to an initial rating in excess of 10 percent for TFCC tear of the right wrist with cyst is denied.  



____________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


